Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is the first Office Action for application 16/345,443 filed on 04/26/2019. Claims 1-28 are pending and will be examined below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1 and 15 recite “identify a set of connected elements based on the rule data set”;  “evaluate conditions related to the set of connected elements and the rule data set”; “determine a command set based on the evaluated conditions of the set of connected elements;” and “execute the command set” The identifying, evaluating, determining and executing limitations noted above encompass steps that can reasonably and practicably be performed in the human mind or with pen and paper (e.g., identify connected elements based on rules, evaluate conditions of the connected elements and rules, determine a command/action based on rules and connected elements, and execute that action). Accordingly, the claims recite a mental process under Step 2A, prong 1 of the 2019 PEG. The receiving step 

At step 2B, the receiving limitation is well-understood, routine and conventional (See MPEP 2106.05(d) – “Storing and retrieving information in memory”). 
Accordingly, considered individually and as a whole, claims 1 and 15 are directed to an abstract idea without significantly more.
Claims 2-14 and 16-28 are directed to the same abstract idea as claims 1 and 15 from which they depend. The claims do not recite any additional elements that are sufficient to amount to significantly more. Therefore, the dependent claims are also directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6, 9, 13-14, 15-20, 23 and 27-28 are rejected under 35 U.S.C. 102(a)(1)&(a)(2) as being anticipated by Chang (US Pat. 6,263,342).
Regarding claim 1, Chang teaches 
	A system for a semantic rules engine, the system including a memory and a processor coupled to the memory (Col. 69 Lines 61-66) and being configured to: receive a rule data set; (Fig. 10 #9; (Col. 23 Line 56- Col. 24 Line 3; Col. 44 Lines 7-12) schema map (i.e. rule set) is registered in datastore class)
	identify a set of connected elements based on the rule data set; (Fig. 10 #44; (Col. 43 Line 56- Col. 44 Line 17) federated query parser converted (i.e. identified set of connected elements) federated query string (#43) into query canonical form)
	evaluate conditions related to the set of connected elements and the rule data set; (Fig. 10 #46, #47- (Col. 43 Line 56- Col. 44 Line 17)  federated query processor translates (i.e. evaluates conditions) canonical form query into native queries (#47) of native datastores (#48) based on schema map)
	determine a command set based on the evaluated conditions of the set of connected elements; and  (Fig. 10 #46, #47-8;  (Col. 43 Line 56- Col. 44 Line 22)  federated query processor translates canonical form query into native queries (#47) of native datastores (#48) based on schema map)
	 execute the command set. (Fig. 10 #49; (Col. 43 Line 56- Col. 44 Line 60) each native query is executed for each respective datastore)
	Regarding claim 2, Chang teaches claim 1 as shown above, and further teaches
	The system of claim 1, wherein the rule data set is configured with a particular grammar. (Fig. 10 #44; Par. (Col. 43 Line 56- Col. 44 Line 60) query is either input through the GUI or entered as a federated query string (#43) and then converted into canonical form (#44; i.e. particular grammar))
	Regarding claim 3, Chang teaches claim 2 as shown above, and further teaches
	The system of claim 2, wherein the particular grammar includes elements that facilitate filtering, aggregation, resources, capability, or inferential functions. (Par. (Col. 43 Line 56- Col. 44 Line 22) canonical form is input for (i.e. facilitates) the federated query processor module, which filters data)
	Regarding claim 4, Chang teaches claim 3 as shown above, and further teaches
	The system of claim 3, wherein the rule data set is filtered for a data field associated with one or more connected elements. ((Col. 24-34) query text is matched with the content of text fields (i.e. data field))
	Regarding claim 5, Chang teaches claim 4 as shown above, and further teaches
	The system of claim 4, wherein inferring relationships between connected elements is determined by ontological operations. (Fig. 8 #8; (Col. 21 Lines 43-67) federated collection object (#8) is a group of collection objects connected by their relationships)
	Regarding claim 6, Chang teaches claim 4 as shown above, and further teaches
	The system of claim 4, wherein the associated filtered data fields selected from a group including device type, class, capability, or communication protocol. ((Col. 3 Lines 15-41; Col. 4 Lines 19-27; Col. 65 Lines 48-52) class is used as part of the data filter)
	Regarding claim 9, Chang teaches claim 1 as shown above, and further teaches
	The system of claim 1, wherein the rule data sets are deployed locally or remotely. (Fig. 7 #9; (Col. 5 Lines 18-23 & Lines 43-54; Col. 37 Lines 53-54) Par. (3, 13, 331) Java application used for processing datastores (#9) containing rule data sets can be remote or local)
Regarding claim 11, Chang teaches claim 1 as shown above, and further teaches
	The system of claim 1, further comprising identifying actionable connected elements within the rule data set. (Col. 31 [Lines 5-60]; datastore access method OPT_DL_WAKEUPSRV notifies (i.e. actionable element) search program that there is work to be done for each XDO). 
	Regarding claim 13, Chang teaches claim 1 as shown above, and further teaches
	The system of claim 1, wherein one or more connected elements are virtual elements. (Fig. 9 #37; (Col. 40 Lines 28-37) federated datastore is a virtual datastore)
	Regarding claim 14, Chang teaches claim 1 as shown above, and further teaches
	The system of claim 1, wherein a semantic search engine operates with the semantic rules engine. (Fig. 10 #44; (Col. 43 Line 56- Col. 44 Line 22) federated query parser converted  federated query string (#43) into query canonical form (#44) using federated query parser (i.e. semantic rules engine))
	Regarding claim 15, see the rejection for claim 1.
	Regarding claim 16, see the rejection for claim 2.
	Regarding claim 17, see the rejection for claim 3.
	Regarding claim 18, see the rejection for claim 4.
	Regarding claim 19, see the rejection for claim 5.
	Regarding claim 20, see the rejection for claim 6.
	Regarding claim 23, see the rejection for claim 9.
Regarding claim 25, see the rejection for claim 11.
	Regarding claim 27, see the rejection for claim 13.
	Regarding claim 28, see the rejection for claim 14.


Claim Rejections - 35 USC § 103
Claims 7, 8, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pat. 6,263,342) in view of Burke (US Pat. 8,442,917).
Regarding claim 7, Chang teaches claim 1 as shown above, but does not explicitly teach The system of claim 1, wherein the rule data set creates business rules to express system requirements. 
	However, from the same field Burke teaches
	The system of claim 1, wherein the rule data set creates business rules to express system requirements. (Fig. 17 #160; (Col. 29 Lines 5-29) system API (i.e. rule data set #160) wraps sub-functions designed to enforce system business rules, including service requirements)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the system API of Burke into the schema map of Chang. The motivation for this combination would have been to control internal processes in such a way as to reduce human workload requirements as explained in Burke (Col. 4 Lines 20-30). 
	Regarding claim(s) 8, Chang teaches claim 1 as shown above, but does not explicitly teach The system of claim 1, wherein the rule data sets may be aggregated. 
	However, from the same field Burke (US Pat. 8,442,917) teaches
	The system of claim 1, wherein the rule data sets may be aggregated. (Fig. 17 #160; (Col. 29 Lines 5-29) system API (i.e. rule data set #160) wraps (i.e. aggregates) sub-functions designed to enforce system business rules)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the system API of Burke into the schema map of Chang. The motivation for this combination would have been to control internal processes in such a way as to reduce human workload requirements as explained in Burke (Col. 4 Lines 20-30). 
	Regarding claim 21, see the rejection for claim 7.
Regarding claim 22, see the rejection for claim 8.


Claims 10 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pat. 6,263,342) in view of Miller (US Pub. 2013/0311146).
Regarding claim 10, Chang teach claim 1 as shown above, but does not explicitly teach The system of claim 1, wherein the rule data sets include elements that facilitate installation, activation, deactivation, or uninstallation.
	However, from the same field Miller teaches
	The system of claim 1, wherein the rule data sets include elements that facilitate installation, activation, deactivation, or uninstallation. (Fig. 9 #38; Par. [0076] business rules include instructions to turn on or turn (i.e. activate and deactivate) off a piece of equipment)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the business activation rules of Miller into the schema map of Chang. The motivation for this combination would have been to allow designing, configuring, and reconfiguring operational relationships between equipment as explained in Miller (Abs., Par. [0001]). 
	Regarding claim 24, see the rejection for claim 10.


Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pat. 6,263,342) in view of Kim (US Pub. 2010/0153088).
	Regarding claim 12, Chang teaches claim 11 as shown above, but does not explicitly teach
	The system of claim 11, further comprising updating the rule data set associated with a connected element. 
The system of claim 11, further comprising updating the rule data set associated with a connected element. (Fig. 9; Par. [0063] in the event a particular node needs its execution code to change, the update server generates an update rule for said node (i.e. connected element))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the rule updating of Kim into the heterogeneous datastores of Chang. The motivation for this combination would have been to efficiently update the rules associated with nodes as explained in Kim (Abs, Par. [001, 63]). 
	Regarding claim 26, see the rejection for claim 12.
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zaretzky et. al (US Pat. 8,260,842) teaches device agnostic monitoring of disparate devices
Feng (US Pub. 2006/0248058) teaches accessing heterogeneous data sources from an online application


Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J MITCHELL CURRAN/Examiner, Art Unit 2157     

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157